MEMORANDUM OF DECISION.
Defendant, Raymond Currier, was convicted of possession of a firearm by a felon in violation of 15 M.R.S.A. § 393 (1980 & Supp.1986) following a jury trial in Superi- or Court (Cumberland County). On appeal defendant contends the suppression justice erroneously allowed an officer to testify concerning his observations of a shotgun. The shotgun was excluded from evidence because it was illegally seized. We hold that there was no error in failing to suppress the lawful observations made prior to the illegal seizure.
The entry is:
Judgment of conviction affirmed.
All concurring.